891 F.2d 295
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leonadiza L. QUIMBO, Plaintiff-Appellant,v.IMMIGRATION & NATURALIZATION SERVICE, Ernest Gustafson,Defendants-Appellees.
No. 89-55317.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1989.*Decided Dec. 4, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
We affirm the judgment of the district court filed February 24, 1989, granting summary judgment and affirming the order of the Immigration and Naturalization Service (INS).


3
Pursuant to 8 U.S.C. § 1101(a)(27)(C)(i), the appellant has the burden of proof to demonstrate to the INS that she was a minister for two years immediately preceding her application on October 23, 1985, for permanent residency in the United States.  8 U.S.C. § 1361.   She failed to demonstrate how her work with Teen Challenge from April 1984 to September 1984 was religious ministry rather than volunteer work.


4
Moreover, her argument that the two years of ministry is to be measured from the time her application was acted upon is completely without merit.   Her argument is contrary to the clear statutory requirement.   Cf. First Albanian "Tege Bektashiane" in America v. Sahli, 231 F. Supp. 516, 518 (E.D.Mich., S.D.1964) (the date the application is filed is the determining date).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3